Citation Nr: 0205363	
Decision Date: 05/28/02    Archive Date: 06/03/02

DOCKET NO.  90-28 442	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for a chronic back 
disability.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from June 1973 to March 
1983.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1989 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  The veteran's claim was then 
denied by the Board in a January 1991 decision, which the 
veteran appealed to the United States Court of Appeals for 
Veterans Claims (Court).  The Court vacated the Board's 
decision in December 1994 and remanded the matter back to the 
Board for additional development.  Subsequently, the Board 
remanded this case back to the RO in June 1995, November 
1996, September 1997, and November 1998.  In the interim, the 
case was transferred to the Jackson, Mississippi VARO.

In April 2000, the Board again denied the veteran's claim.  
The veteran appealed this denial to the Court, and, in March 
2001, the VA Office of General Counsel filed a motion to 
remand the case back to the Board for proceedings consistent 
with the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (VCAA).  The Court granted 
this motion in May 2001, and the case is again before the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claim has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claim.

2.  The evidence of record, on balance, does not support the 
existence of a causal relationship between a current back 
disorder and service.



CONCLUSION OF LAW

A back disorder was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that all relevant 
facts have been properly developed in regard to the veteran's 
claim, and no further assistance is required in order to 
comply with the VA's statutory duty to assist him with the 
development of facts pertinent to his claim.  See 38 U.S.C.A. 
§ 5103A (West Supp. 2001).  Specifically, the RO has obtained 
records of treatment reported by the veteran and has afforded 
him multiple VA examinations.  See also 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).  

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claim has also been met, as the RO 
informed him of the need for such evidence in the September 
1989 Statement of the Case and subsequent Supplemental 
Statements of the Case.  See 38 U.S.C.A. § 5103 (West 1991 & 
Supp. 2001).  

Given that the actions by the RO reflect fundamental 
compliance with the newly enacted provisions of 38 U.S.C.A. 
§§ 5103 and 5103A, the Board finds that the veteran's appeal 
will not be adversely affected merely because the RO 
developed this appeal prior to, and did not inform him of, 
the enactment of the new provisions.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993); see also Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on the VA with no 
benefit flowing to the veteran are to be avoided).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.303(a) (2001).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2001).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  Also, 
certain chronic diseases, including arthritis, may be 
presumed to have been incurred during service if manifested 
to a compensable degree within one year of separation from 
active military service.  38 U.S.C.A. §§ 1101, 1112, 1113, 
1137 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.307, 3.309 
(2001). 

Under 38 C.F.R. § 3.303 (c) (2001), congenital and 
developmental defects are deemed not to be diseases or 
injuries within the meaning of applicable legislation as to 
service connection.

A review of the veteran's service medical records reveals 
complaints of a "lump" and pain in the lower back in 
January 1977.  However, his January 1983 separation 
examination was negative for any spinal abnormalities.

In May 1983, the veteran underwent a VA general medical 
examination, and his musculoskeletal system was clinically 
evaluated as within normal limits in the report of this 
examination.  However, x-rays revealed a blocked vertebra in 
the mid-thoracic spine, probably at T8-T9, with an otherwise 
unremarkable bony framework.

An October 1983 VA treatment record reflects that the veteran 
complained of a two-year history of back pain above the belt 
line, but there were no objective findings on examination.  
In July 1984, the veteran complained of mid to lower back 
pain.  An August 1984 record indicates that the veteran 
reported thoracic spine pain; the impression was loss of disc 
space, with body fusion at T9-T10 of unknown etiology.  In 
November 1984, the veteran was diagnosed with low back pain.  
A December 1984 follow-up consultation concerned the 
treatment of symptomatology associated with an anterior 
fusion and disc space narrowing of unknown etiology.  In 
March 1985, the veteran complained of his inability to sleep 
due to pain in the back from the neck to the hips, and a 
diagnosis of chronic low back pain was rendered. 

According to an April 1986 VA hospitalization report, repeat 
x-rays of the veteran's lumbosacral spine and sacroiliac 
joints were reported as normal, but a second radiologist 
noted "several abnormal findings" including congenital 
deformity with fusion of T9-10 and disc space narrowing at 
T11-T12, and L3-L4.  Cervical spine films were reported to 
reveal no abnormalities, with normal neural foramina.

A July 1986 private report reflects that x-rays of the 
veteran's cervical spine and lumbar spine revealed no signs 
of fracture or displacement, with well-maintained and intact 
disc spaces.

A VA x-ray report from September 1989 contains an impression 
of no significant changes since a 1986 study and anterior 
effusion of the vertebral bodies of T9 and T10, as well as 
T11 and T12; with degenerative disease, without significant 
progression, at the L3-L4 level.

According to the report of a September 1995 VA orthopedic 
examination, the veteran stated at the time that his back 
started hurting in 1978 and that he thought that the pain was 
related to his exposure to toxic chemicals, but it was noted 
that he was not able to give any details regarding the 
claimed exposure and the particular areas of pain.  When 
asked about the pain, the veteran reported that it hurt "all 
over my body."  The examination was essentially normal, with 
no particular point tenderness, spasms, deformities, or 
scoliosis; excellent rotation and side bending; normal range 
of motion of the cervical spine; good excursion with deep 
inspiration in the thoracic spine; and no particular areas of 
tenderness of the scapular margin or along the spinous 
processes.  The impression was nonspecific back pain, 
etiology undetermined, and x-rays of the lumbosacral spine 
obtained at that time revealed adequate vertebral body height 
and disc spaces, no fractures or dislocations, and no 
evidence of a pars interarticularis defect.

In a November 1995 addendum to the September 1995 report, the 
examiner referred to her negative findings and negative x-
rays of September 1995 and added that, after a review of the 
claims file, it was her opinion that the veteran had 
nonspecific back pain, the etiology of which was unclear by 
exam or by x-ray findings.  This examiner also said that, 
"[a]gain, with normal range of motion, no objective data and 
normal x-ray, I would not think he has severe back pathology 
at the present time."

During his July 1997 VA orthopedic examination, the veteran 
complained of back pain that was worse in the lower back 
area.  Upon examination, there was normal range of motion in 
the lumbar spine, without complaints of pain, but with 
tenderness over the spinous processes from L1 to L5.  
Straight leg raising was painless to 90 degrees bilaterally, 
and a neurologic examination was negative for abnormalities.  
The examiner noted that x-rays of the lumbosacral spine 
revealed a trace of narrowing in the L3-L4 disc, with no 
osteophyte formation and little subchondral sclerosis; these 
changes were noted to be indicative of very mild degenerative 
disk disease.  The impression was very mild degenerative disk 
disease, L3-L4, and the examiner further noted that such 
changes were seen in 40 percent of adults over the age 35; 
that there was a poor correlation with symptoms; and that 
these symptoms and x-ray changes were much more likely to be 
due to aging than to any injury or complaint of pain that the 
veteran may have had during service.

The veteran subsequently underwent a VA spine examination in 
January 1999, with impressions including degenerative disc 
disease cervical spine, mild degenerative disc disease lumbar 
spine (L3-L4), and fusion of T9-T10 and T11-T12 with 
calcification of the involved disc.  The examiner also noted 
the following:

The degenerative disc disease of the 
cervical spine is probably on the basis 
of day to day activity.  There is no 
history of significant trauma to his 
neck.  The mild degenerative disc disease 
in the lumbar area is also due to his day 
to day activities with no history of 
significant trauma to have caused it.  I 
am unsure of the etiology of the fusion 
of the two discs in the lower thoracic 
area. The calcification in the posterior 
portion of these two involved discs is 
not usually seen with congenital fusion 
or fusion secondary to trauma.  It is my 
impression that the x-ray changes present 
today have probably not changed since 
those described in 1983 and 1984.  I do 
not believe that any of his back problems 
are related to exposure to any type of 
chemical substance.  

As noted above, several diagnoses have been rendered in the 
present case describing chronic conditions in all three major 
areas of the veteran's spine.  In the thoracic spine, the 
veteran has fusion at two different levels (T9-T10 and T10-
T11), but the fusion at the higher level (T9-T10) was 
described as a "congenital deformity" in April 1986.  Since 
congenital or developmental conditions cannot be service-
connected because they are not considered disabilities for VA 
purposes, the Board cannot further consider this condition in 
its review of the present claim for service connection for a 
chronic back disability.

Regarding the remaining diagnoses rendered in the present 
case (i.e., fusion at the T10-T11 level and degenerative disc 
disease of the cervical spine and lumbosacral spine), the 
Board is aware that the veteran complained of lower back pain 
during service and that initial post-service diagnoses were 
rendered in the early 1980's.  That having been noted, a 
chronic back disability was never diagnosed during service, 
and no competent evidence demonstrating the claimed nexus 
between the diagnosed disabilities and service is of record.  
Rather, the only medical records addressing the question of 
the most likely etiology of the diagnosed conditions either 
indicate that the etiology is "unknown" or reflect that the 
conditions, which are not due to trauma and have not worsened 
considerably throughout the years, are secondary to the 
veteran's post-service day- to-day activities and/or the 
aging process.

The Board acknowledges the veteran's opinion that the 
diagnosed disabilities of his back are causally related to 
service.  However, the veteran has not been shown to possess 
the requisite medical training, credentials, or other 
expertise needed to render a competent opinion as to 
etiology.  As such, his lay contentions do not constitute 
competent medical evidence and lack probative value.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

Overall, it is the conclusion of the Board that the 
preponderance of the evidence does not support the veteran's 
claim for service connection for a chronic back disability.  
Therefore, his claim for that benefit must be denied.  In 
reaching this determination, the Board acknowledges that the 
VA is statutorily required to resolve the benefit of the 
doubt in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of the 
evidence is against the veteran's claim.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b) 
(West 1991 & Supp. 2001). 


ORDER

The claim of entitlement to service connection for a chronic 
back disability is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

